Exhibit 10.70 BILL OF SALE FOR VALUABLE CONSIDERATION, the receipt and sufficiency of which are hereby expressly acknowledged, TITAN IRON ORE CORP., a Nevada corporation located at ampbell Ave, Campbell CA 95008 (“Titan”) hereby assigns, transfers and conveys toand WYOMEX LIMITED LIABILITY COMPANY, a Wyoming limited liability company located at P.O. Box 185 Cheyenne, Wyoming 82003-0185(“Wyomex”), all of Titan’s right, title and interest in and to, any and all personal property located on or associated with the real property described on Exhibit A (“Real Property”), including but not limited to (i)certain unpatented lode mining claims listed on ExhibitB (the “Unpatented Mining Claims”); (ii) any and all personal property acquired for installation or use in connection with the Real Property, wherever located; (iii) any and all of Titan’s rights under contracts or other arrangements to acquire personal property for installation or use in connection with the Real Property; and (iv) any and all improvements and fixtures and appurtenances used in connection with the Real Property, including any stockpiled ore, rights of way, easements and all mining and mineral rights associated therewith (collectively, the “Property”). Wyomex further covenants and agrees to indemnify and hold harmless Titan for, from and against any actions, suits, claims, and all costs and expenses asserted against or incurred by Titan in connection therewith, based upon or arising in connection with the Property occurring from and after the Effective Date.Titan covenants and agrees to indemnify and hold harmless Wyomex for, from and against any actions, suits, claims, and all costs and expenses asserted against or incurred by Wyomex in connection with the Property occurring between March 30, 2012 and the Effective Date. The parties hereto agree that after the date hereof, they shall take any and all actions necessary to preserve and give effect to the agreements set forth herein and will not take any action or agree to take any action in contravention thereof. In addition to, and in no way limiting the foregoing, from and after the Effective Date, Wyomex shall use best efforts and cooperate with Titan to have the Property assigned and transferred from Titan to Wyomex. The provisions of this Bill of Sale shall be binding upon, and shall inure to the benefit of, the successors and assigns of both parties. [remainder of page intentionally left blank] IN WITNESS WHEREOF, Titan has executed this Bill of Sale as of May 7, 2014. TITAN IRON ORE CORP., a Nevada corporation By: /s/Frank Garcia Name: Frank Garcia Title: CFO Exhibit A Real Property The Real Property located in Albany County, Wyoming: 1. Leased Real Property: Southwest Quarter of Section 22, Township 19 North, Range 71 West, 6th Principal Meridian, Albany County, Wyoming. 2. Unpatented Mining Claims Property: An unorganized mining district in Sections 14 and 24, Township 19 North, Range 72 West, 6th Principal Meridian, Albany County, Wyoming, recorded in the Albany County Recorder and the authorized office of the Bureau of Land Management. Exhibit B Unpatented Mining Claims The Unpatented Mining Claims consist of those certain unpatented lode mining claims situated in an unorganized mining district in Sections 14 and 24, Township 19 North, Range 72 West, 6th Principal Meridian, Albany County, Wyoming, recorded in the Albany County Recorder and the authorized office of the Bureau of Land Management as follows: Claim Name Location Date County Book Records Page BLM Serial # W MC & Location VAN NO. 1 10-12-1976 127756 SW¼ Sec. 24 VAN NO. 2 10-12-1976 127757 SW¼ Sec. 24 VAN NO.3 10-12-1976 127758 SW¼ Sec. 24 VAN NO. 4 10-12-1976 127759 SW¼ Sec. 24 VAN NO. 5 10-12-1976 127760 SW¼ Sec. 24 VAN NO. 6 10-12-1976 127761 SW¼ Sec. 24 VAN NO. 7 10-12-1976 127762 SW¼ Sec. 24 VAN NO. 8 10-12-1976 127763 SW¼ Sec. 24 VAN NO. 9 10-12-1976 127764 SW¼ Sec. 24 VAN NO. 10 10-12-1976 127765 SW¼ Sec. 24 VAN NO. 11 10-12-1976 127766 SW¼ Sec. 24 VAN NO. 12 10-12-1976 127767 SE¼ Sec. 24 TI NO. 15 10-12-1976 127744 NW¼ Sec. 14 TI NO. 16 10-12-1976 127745 NE¼ Sec. 14 Document Number VAN 13 07-17-2005 2005-6333 268116 SE¼ Sec. 24 VAN 14 07-17-2005 2005-6334 268117 SE¼ Sec. 24 VAN 15 07-17-2005 2005-6335 268118 ½ Sec. 24 VAN 16 07-17-2005 2005-6336 268119 ½ Sec. 24 VAN 17 07-17-2005 2005-6337 268120 NW¼ Sec 24 VAN 18 07-17-2005 2005-6338 268121 NW¼ Sec 24 VAN 19 07-17-2005 2005-6339 268122 NW¼ Sec 24 VAN 20 07-17-2005 2005-6340 268123 NW¼ Sec 24 VAN 21 07-17-2005 2005-6341 268124 NW¼ Sec 24 VAN 22 07-17-2005 2005-6342 268125 NW¼ Sec 24 VAN 22 07-17-2005 2005-6343 268126 NE¼ Sec 24 VAN 24 07-17-2005 2005-6344 268127 NE¼ Sec 24 Note: The VAN Nos. 1-12 are included within Mineral Survey No. 605.
